


EXHIBIT 10.15

 

SIXTH AMENDMENT

TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

This SIXTH AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT (this “Sixth
Amendment”), dated as of August 12, 2009, is entered into by and among: (A) MTR
GAMING GROUP, INC., a Delaware corporation (“MTRI”), MOUNTAINEER PARK, INC., a
West Virginia corporation (“MPI”), PRESQUE ISLE DOWNS, INC., a Pennsylvania
corporation (“PIDI”), and SCIOTO DOWNS, INC., an Ohio corporation (“SDI” and
together with MTRI, MPI, and PIDI, each, a “Borrower” and collectively, the
“Borrowers”); (B) Lenders constituting the Requisite Lenders; and (C) WELLS
FARGO BANK, NATIONAL ASSOCIATION, as administrative agent and collateral agent
for the Lenders under the Credit Agreement, the Swingline Lender and the L/C
Issuer (in such capacity, the “Agent Bank”).  Capitalized terms used herein and
not otherwise defined herein shall have the meanings given to them in the Credit
Agreement defined below.

 

RECITALS

 

A.                                    Borrowers, the Agent Bank and the Lenders
have previously entered into that certain Fifth Amended and Restated Credit
Agreement, dated as of September 22, 2006, as amended by that certain First
Amendment to Fifth Amended and Restated Credit Agreement dated as of June 19,
2007, as further amended by that certain Limited Waiver and Second Amendment to
Fifth Amended and Restated Credit Agreement dated as of March 31, 2008, as
further amended by that certain Third Amendment to Fifth Amended and Restated
Credit Agreement dated as of May 9, 2008, as further amended by that certain
Fourth Amendment to Fifth Amended and Restated Credit Agreement dated as of
December 19, 2008 and as further amended by that certain Limited Consent and
Fifth Amendment to Fifth Amended and Restated Credit Agreement dated as of
July 15, 2009 (the “Fifth Amendment”) (collectively, the “Existing Credit
Agreement” and as the same may be further amended, restated, supplemented or
otherwise modified and in effect from time to time, including, but not limited
to, by this Sixth Amendment, the “Credit Agreement”), by and among Borrowers,
the Lenders, and Wells Fargo Bank, National Association, as Agent Bank, L/C
Issuer and Swingline Lender.

 

B.                                    Borrowers have requested certain
amendments to the Existing Credit Agreement as set forth below.

 

C.                                    The Agent Bank and the Lenders
constituting the Requisite Lenders are willing to grant such requests on the
terms and subject to the conditions set forth in this Sixth Amendment.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements set forth below and other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereby agree,
except as otherwise set forth herein, as of the Sixth Amendment Effective Date
(as defined in Section 2 below) as follows:

 

1

--------------------------------------------------------------------------------


 

SECTION 1.                         Amendments.  On the terms and subject to the
conditions of this Sixth Amendment (including the satisfaction of the conditions
precedent set forth in Section 2 below), the Existing Credit Agreement is hereby
amended as follows:

 

(a)                                 Definition of “Eligible Assignee”.  As of
the Sixth Amendment Effective Date, the definition of “Eligible Assignee” in
Section 1.01 of the Existing Credit Agreement is hereby amended and restated in
its entirety as follows:

 

“Eligible Assignee” means (a) another Lender, (b) with respect to any Lender,
any Affiliate of that Lender, (c) any commercial bank having a combined capital
and surplus of Fifty Million Dollars ($50,000,000.00) or more that is
(i) organized under the Laws of the United States of America, any State thereof
or the District of Columbia or (ii) organized under the Laws of any other
country which is a member of the Organization for Economic Cooperation and
Development, or a political subdivision of such a country, provided that
(A) such bank is acting through a branch or agency located in the United States
of America and (B) is otherwise exempt from withholding of tax on interest and
delivers Form 1001 or Form 4224 at the time of any assignment, (d) a financial
institution which is an accredited investor as defined by the Securities Act of
1934, as amended, and is otherwise exempt from withholding tax on interest at
the time of any assignment, (e) any other financial institution that meets the
requirements set forth in subclauses (c)(i) or (c)(ii) above that (i) has a net
worth of Fifty Million Dollars ($50,000,000.00) or more, (ii) is engaged in the
business of lending money and extending credit under credit facilities
substantially similar to those extended under this Credit Agreement, and
(iii) is operationally and procedurally able to meet the obligations of a Lender
hereunder to the same degree as a commercial bank, (f) any other financial
institution deemed acceptable as a Lender by Borrowers and Agent Bank as
evidenced by a duly executed Assignment and Assumption Agreement, and (g) each
of the Purchasers of Obligations pursuant to Section 5.6 of the Second Lien
Intercreditor Agreement; provided, however in the case of each entity described
in (a) through (f) above, no finding of unsuitability has been made or
determined by any Gaming Authority of any State of the United States of America.

 

(b)           Definition of “Purchasers”.  As of the Sixth Amendment Effective
Date, the definition of “Purchasers” is hereby added to Section 1.01 of the
Existing Credit Agreement as follows:

 

“Purchasers” shall have the meaning given in the Second Lien Intercreditor
Agreement.

 

(c)                                  Section 9.09(a)/Successor Agent Bank.  As
of the Sixth Amendment Effective Date, Section 9.09(a) of the Existing Credit
Agreement is hereby amended by deleting “Such resignation or removal shall take
effect upon the acceptance by a successor Agent Bank of appointment pursuant to
clause (b) or (c)” and substituting the following in lieu thereof:

 

“Such resignation or removal shall take effect upon the acceptance by a
successor Agent Bank of appointment pursuant to clause (b) or (c); provided
that, if one or more Purchasers exercise the purchase right provided for in
Section 5.6 of the Second Lien

 

2

--------------------------------------------------------------------------------


 

Intercreditor Agreement, resignation by the Agent Bank shall be effective upon
the earlier of (i) the acceptance by a successor Agent Bank of appointment
pursuant to clause (b) or (c) and (ii) 30 days after the date on which written
notice of such resignation by the Agent Bank shall have been given to the
Purchasers; provided, however, that, notwithstanding the foregoing, (x) the
resigning Agent Bank shall on or prior to the effective date of such
resignation, deliver all Collateral in its possession to the Second Lien
Collateral Agent (as defined in the Second Lien Intercreditor Agreement), and
(y) the resigning Agent Bank and the Borrowers shall, following the effective
date of such resignation, furnish promptly, at the Borrowers’ expense,
additional releases, amendment or termination statements, assignments and such
other documents, instruments and agreements as are customary and may be
reasonably requested by the successor Agent Bank or the Purchasers from time to
time in order to effect the matters covered hereby.”

 

(d)                                 Section 10.10/Assignments.  As of the Sixth
Amendment Effective Date, Section 10.10 of the Existing Credit Agreement is
hereby amended by adding a new clause (e) as follows:

 

“(e)                            If one or more Purchasers exercise the purchase
right provided for in Section 5.6 of the Second Lien Intercreditor Agreement,
each Lender shall assign its Loans and such Obligations owing to it as more
fully described in Section 5.6 of the Second Lien Intercreditor Agreement to
such Purchasers in accordance with such Section. Each such assignment shall be
evidenced by an assignment agreement substantially in the form of Exhibit C to
the Second Lien Intercreditor Agreement (or such other documentation reasonably
acceptable to the Agent Bank, the selling Lenders and the Purchasers).  Upon any
such assignment, such Purchasers shall become Lenders for all purposes under
this Agreement and each of the Loan Documents and the assigning Lenders shall be
released from all further obligations hereunder and the other Loan Documents.”

 

(e)                                  Replacement Exhibit/Assignment and
Assumption Agreement.  As of the Sixth Amendment Effective Date, the Exhibit H
of the Existing Credit Agreement is hereby amended and restated in its entirety
with Exhibit H attached hereto.

 

SECTION 2.                         Conditions Precedent to the Effectiveness of
this Sixth Amendment.  The amendments contained in Section 1 above are
conditioned upon satisfaction of the following conditions (the first date on
which all of the following conditions have been satisfied being referred to
herein as the “Sixth Amendment Effective Date”):

 

(a)                                 Due execution and delivery by Borrowers and
Lenders constituting the Requisite Lenders of this Sixth Amendment;

 

(b)                                 The representations and warranties in this
Sixth Amendment shall be true and correct as of the Sixth Amendment Effective
Date;

 

(c)                                  The Fifth Amendment Effective Date (as
defined in the Fifth Amendment) shall have occurred on or prior to the Sixth
Amendment Effective Date; and

 

(d)                                 The Borrowers shall have paid all fees and
expenses payable to the Agent Bank and the Lenders to be paid on or prior to the
Sixth Amendment Effective Date.

 

3

--------------------------------------------------------------------------------


 

SECTION 3.        Representations and Warranties.  In order to induce the Agent
Bank and the Lenders constituting the Requisite Lenders to enter into this Sixth
Amendment and to amend the Existing Credit Agreement in the manner provided in
this Sixth Amendment, Borrowers represent and warrant to the Agent Bank and each
Bank as follows:

 

(a)                                 Power and Authority.  Borrowers have all
requisite corporate power and authority to enter into this Sixth Amendment and
to carry out the transactions contemplated by, and perform their obligations
under, the Credit Agreement.

 

(b)                                 Authorization of Agreements.  The execution
and delivery of this Sixth Amendment by Borrowers and the performance of the
Credit Agreement by Borrowers has been duly authorized by all necessary action,
and this Sixth Amendment has been duly executed and delivered by Borrowers.

 

(c)                                  Enforceability.  This Sixth Amendment
constitutes the legal, valid and binding obligation of each Borrower enforceable
against such Borrower in accordance with its terms, except as may be limited by
bankruptcy, insolvency, other similar laws affecting the enforcement of
creditors’ rights in general or general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

 

(d)                                 No Conflict.  The execution and delivery by
Borrowers of this Sixth Amendment and the performance by Borrowers of each of
this Sixth Amendment and the Credit Agreement do not and will not (i) violate
any law, rule, regulation, order, writ, injunction or decree of any court or
Governmental Authority to which Borrowers are subject, (ii) violate any
provision of, or result in the breach or the acceleration of, or entitle any
other Person to accelerate any indenture, evidence of indebtedness, loan or
financing agreement, or other agreement or instrument to which any Borrower is
bound or (iii) result in the creation or imposition of any lien, charge, or
encumbrance of any nature whatsoever upon any of their respective property or
assets.

 

(e)                                  Governmental Consents.  No authorization or
approval or other action by, and no notice to or filing with, any Governmental
Authority is required for the due execution, delivery and performance by
Borrowers of this Sixth Amendment.

 

SECTION 4.                         Miscellaneous.

 

(a)                                 Reference to and Effect Upon the Existing
Credit Agreement and other Loan Documents.

 

(i)                                     Except as specifically amended by this
Sixth Amendment and the documents executed and delivered in connection herewith,
the Existing Credit Agreement and each other Loan Document shall remain in full
force and effect and each is hereby ratified and confirmed by the Borrower. 
Without limiting the foregoing, the Liens granted pursuant to the Security
Documents shall continue in full force and effect.

 

(ii)                                  Each reference in the Existing Credit
Agreement to “this Credit Agreement”, “hereunder”, “hereof”, “herein” or any
other word or words of similar import shall mean and be a reference to the
Credit Agreement as amended hereby, and each

 

4

--------------------------------------------------------------------------------


 

reference in any other Loan Document to the Existing Credit Agreement or any
word or words of similar import shall be and mean a reference to the Credit
Agreement as amended hereby.

 

(iii)                               The execution and delivery of this Sixth
Amendment and performance of the Credit Agreement shall not, except as expressly
provided herein, constitute a waiver of any provision of, or operate as a waiver
of any right, power or remedy of the Agent Bank or the Lenders under the
Existing Credit Agreement or any of the other Loan Documents.

 

(iv)                              If there is any conflict between the terms and
provisions of this Sixth Amendment and the terms and provisions of the Existing
Credit Agreement or any other Loan Document, the terms and provisions of this
Sixth Amendment shall govern.

 

(b)                                 Expenses.  Borrowers acknowledge that all
costs and expenses of the Agent Bank incurred in connection with this Sixth
Amendment and the related Loan Documents will be paid in accordance with
Section 10.20 of the Credit Agreement.

 

(c)                                  Headings.  Section and subsection headings
in this Sixth Amendment are included for convenience of reference only and shall
not constitute a part of this Sixth Amendment for any other purpose or be given
any substantive effect.

 

(d)                                 Counterparts.  This Sixth Amendment may be
executed in one or more counterparts, each of which shall be deemed an original
but all of which together shall constitute one and the same instrument. 
Transmission by telecopier or electronic mail of an executed counterpart of this
Sixth Amendment shall be deemed to constitute due and sufficient delivery of
such counterpart.

 

(e)                                  Governing Law.  This Sixth Amendment shall
be governed by and construed according to the laws of the State of Nevada
without reference to conflicts of law rules.  The scope of the foregoing
governing law provision is intended to be all-encompassing of any and all
disputes that may be brought in any court or any mediation or arbitration
proceeding and that relate to the subject matter of this Sixth Amendment,
including contract claims, tort claims, breach of duty claims and all other
common law and statutory claims.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Sixth Amendment
as of the date first above written.

 

 

BORROWERS:

 

 

 

MTR GAMING GROUP, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Robert F. Griffin

 

Name:

Robert F. Griffin

 

Title:

President & CEO

 

 

 

MOUNTAINEER PARK, INC.,

 

a West Virginia corporation

 

 

 

 

 

By:

/s/ John W. Bittner Jr.

 

Name:

John W. Bittner Jr.

 

Title:

Treasurer

 

 

 

PRESQUE ISLE DOWNS, INC.,

 

a Pennsylvania corporation

 

 

 

 

 

By:

/s/ John W. Bittner Jr.

 

Name:

John W. Bittner Jr.

 

Title:

Chief Financial Officer

 

 

 

SCIOTO DOWNS, INC.,

 

an Ohio Corporation

 

 

 

 

 

By:

/s/ John W. Bittner Jr.

 

Name:

John W. Bittner Jr.

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

BANKS

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent Bank, Lender, Swingline Lender
and L/C Issuer

 

 

 

 

 

By:

/s/ James Neil

 

Name:

James Neil

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

NATIONAL CITY BANK, successor by merger to NATIONAL CITY BANK OF PENNSYLVANIA,
Lender

 

 

 

By:

/s/ Emil Kwaczala

 

Name:

Emil Kwaczala

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

CIT LENDING SERVICES CORPORATION,
Lender

 

 

 

 

 

By:

/s/ Anthony Holland

 

Name: Anthony Holland

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

PNC BANK,
Lender

 

 

 

 

 

By:

/s/ Jack Laquatra

 

Name:

Jack Laquatra

 

Title:

Vice President

 

--------------------------------------------------------------------------------

 

 

FIFTH THIRD BANK,

 

Lender

 

 

 

 

 

 

 

By:

/s/ Neil Corry-Roberts

 

Name:

Neil Corry-Roberts

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

CITIZENS BANK OF PENNSYLVANIA,

 

Lender

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

COMMERZBANK AG,

 

NEW YORK AND GRAND CAYMAN BRANCHES

 

Lender

 

 

 

 

 

By:

/s/ Werner Schmidbaver

 

Name:

Werner Schmidbaver

 

Title:

Senior Vice President

 

 

 

 

 

By:

/s/ Karla Wirth

 

Name:

Karla Wirth

 

Title:

Assistant Vice President

 

--------------------------------------------------------------------------------


 

EXHIBIT D

COMPLIANCE CERTIFICATE

 

(see attached)

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

(see attached)

 

--------------------------------------------------------------------------------
